Citation Nr: 9909210	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-53 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to an increased evaluation for arthritis of 
the lumbosacral spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from June 1952 to May 1954 and 
from March 1957 to December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal has been remanded by the Board in May 1992 and 
February 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's coronary artery disease was initially 
manifested during active service.

3.  The veteran's arthritis of the lumbosacral spine is 
manifested by moderate limitation of motion, but severe 
limitation of motion is not demonstrated.


CONCLUSIONS OF LAW

1.  Coronary artery disease was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The criteria for a 20 percent evaluation for arthritis of 
the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Part 4, Diagnostic Code 5010, 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded VA examinations and a personal 
hearing, and treatment records have been obtained.  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

I.  Heart Disability 

A March 1997 letter from John T. Hartley, M.D., a private 
physician, reflects that he had been providing the veteran 
cardiac care since December 1993.  It indicates that the 
veteran had symptoms referable to his heart while on active 
duty in 1974, with intermittent epigastric pain and shoulder 
discomfort.  It further indicates that the veteran was 
diagnosed with symptoms and clinical findings of congestive 
heart failure in 1978.  Dr. Hartley indicates his opinion 
that it is probable that this was the initial manifestation 
of the veteran's cardiac disease and that his current 
problems are related to the same process.  He indicates that 
he had reviewed the veteran's Government records in reaching 
this conclusion.  

A review of the record reflects that the veteran's service 
medical records in 1974 and 1978 include the symptoms noted 
by Dr. Hartley, but do not indicate a diagnosis of heart 
disability.  A separate March 1997 letter from Dr. Hartley 
indicates that the veteran's assessment includes coronary 
artery disease. 

The report of a July 1997 VA cardiology examination notes the 
veteran's history of having a myocardial infarction in 1989 
and the documented episode of dizziness, heavy perspiration, 
nausea, numbness from the left armpit down to the ring and 
little ring finger, but no chest pain, in 1978.  It notes 
that following the 1978 episode an investigation with respect 
to a possible hypoglycemic episode was investigated.  The 
diagnoses included coronary artery disease, status post 
myocardial infarction in 1989.  The examiner commented that 
the veteran's symptoms in 1978 could indeed be construed as 
cardiac symptoms as stated by the veteran's personal 
cardiologist, but it was not directly stated that these were 
cardiac in nature.  With regard to whether or not the 
veteran's current heart disability was related to complaints 
during service or whether his psychiatric disorder played any 
role in the development of his heart disease, the examiner 
believed that the veteran's low level of tolerance for any 
agitation or excitement and ease of excitability played a 
very significant role in the development of his 
symptomatology and the development of his heart disease.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

The record reflects that the veteran is currently diagnosed 
with coronary artery disease.  While coronary artery disease 
was not diagnosed during active service, there is current 
competent medical evidence that has identified symptomatology 
contemporaneously reported during the veteran's active 
service with the early manifestations of his currently 
manifested coronary artery disease.  There is also current 
competent medical evidence that notes the absence of a 
diagnosis of cardiac disorder during service, but concludes 
that the symptoms shown during service could be construed as 
cardiac symptoms.  On the basis of the record, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the veteran's currently manifested coronary 
artery disease had its onset during active service.  In 
resolving all doubt in the veteran's behalf, service 
connection for coronary artery disease is warranted.  
38 U.S.C.A. § 5107.


II.  Arthritis of the Lumbosacral Spine

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all of their evidence of record 
pertaining to the history of the veteran's service-connected 
low back disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Treatment records relating to the veteran's low back from 
1989 to the present reflect that he has received ongoing 
intermittent care for complaints related to his low back.  A 
July 1989 private treatment record reflects that the veteran 
had painful movement restriction in the lumbar vertebra.  A 
June 1990 service treatment record reflects that the veteran 
complained of low back pain during work consisting of a 
constant dull ache with occasional sharp pain.  On 
examination range of motion was full with a mild forward 
flexion problem.  A January 1994 service treatment record 
reflects that the veteran reported a history of going to 
physical therapy three times a year for 10 years related to 
joint complaints, including his low back.  He reported 
increased symptoms with weather changes.  Trunk range of 
motion was within normal limits, but at end range motion all 
symptoms increased.  The assessment was low back pain.  

A June 1997 letter from Paula D. Gilliam, D.C., a private 
chiropractor, reflects that she had been providing the 
veteran treatment since April 1996 for chronic low back pain.  
The letter reflects that the veteran had limited range of 
motion due to arthritic changes of the vertebral joints with 
weakened lumbar paravertebral musculature, excess 
fatigability and added loss of the lumbar range of motion.  

The report of a July 1997 VA orthopedic examination reflects 
that the veteran walked well without a cane or appliance.  
There were no postural abnormalities or fixed deformity.  
Musculature of the back was adequate.  Range of motion of the 
low back was accomplished in forward flexion to 84 degrees, 
backward extension was to 19 degrees, left lateral flexion 
was to 26 degrees, and right lateral flexion was to 
30 degrees.  There was objective evidence of slight pain on 
motion.  The diagnoses included degenerative arthritis of the 
lumbosacral spine.  There was slight diminution of the 
lateral motion of the spine of perhaps 5 degrees.  The 
examiner commented that this could limit the functional 
ability of the low back, especially if repeated motion were 
carried out.  The examiner also indicated that additional 
loss of motion with flare-ups could be 10 degrees and would 
cause weakened motion movement, excess fatigability, and 
incoordination.  

The veteran's arthritis of the lumbosacral spine has been 
evaluated under the provisions of Diagnostic Code 5010 of the 
Rating Schedule.  Diagnostic Code 5010 provides that 
arthritis due to trauma will be rated as degenerative 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis will be rated on the basis of limitation of motion.  
Diagnostic Code 5292 provides that for slight limitation of 
motion of the lumbar spine a 10 percent evaluation will be 
assigned.  For moderate limitation of motion of the lumbar 
spine a 20 percent evaluation will be assigned.  For severe 
limitation of motion of the lumbar spine a 40 percent 
evaluation will be assigned.  Diagnostic Code 5295 provides 
that where there is lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilaterally, in the standing position, a 20 percent 
evaluation will be assigned.  Where there is severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
will be assigned.

A review of the record reflects that the veteran has 
reported, and offered testimony, regarding low back pain and 
the competent medical evidence of record reflects that he has 
received ongoing treatment related to his low back.  The 
competent medical evidence reflects that range of motion of 
his low back has been found to be either full or slightly 
decreased, but has consistently indicated that there was some 
discomfort associated with range of motion.  The recent VA 
examination reflects that an additional loss of 10 degrees of 
range of motion could occur with flare-ups.  With 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet. App. (1995), the Board 
concludes that although loss of range of motion has not been 
demonstrated to be more than slight on testing, with 
consideration of flare-ups, weakened movement, excess 
fatigability, and incoordination, that has been documented by 
competent medical evidence to occur, the loss of range of 
motion with respect to the veteran's arthritis of the 
lumbosacral spine more nearly approximates a moderate degree.  
Accordingly, a 20 percent evaluation under Diagnostic Code 
5292 may be assigned.  38 C.F.R. § 4.7.  However, even with 
consideration of flare-ups, weakened movement, excess 
fatigability and incoordination, there is no competent 
medical evidence of record that indicates that severe 
limitation of motion of the lumbar spine exists.  Therefore, 
a preponderance of the evidence is against an evaluation 
greater than the 20 percent assigned under Diagnostic Code 
5292.  Further, there is no competent medical evidence of 
record which reflects that the veteran has the symptoms 
associated with severe lumbosacral strain.  Therefore, on the 
basis of the above analysis a preponderance of the evidence 
is against an evaluation greater than the 20 percent granted 
herein under any criteria.  



ORDER

Service connection for coronary artery disease is granted.

An increased evaluation of 20 percent for arthritis of the 
lumbosacral spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

- 8 -

- 1 -


